Citation Nr: 0719089	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  95-20 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for fusion of the left knee with shortening of the 
left leg.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for disc disease of the 
cervical spine.

4.  Entitlement to service connection for cyst and meniscal 
tear of the right knee.
 

REPRESENTATION

Appellant represented by:	Johnny F. Farmer, Attorney




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1978 to 
January 1981.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 decision of the RO 
that denied a disability rating in excess of 40 percent for 
service-connected fusion of the left knee, and denied 
entitlement to a TDIU.  The veteran timely appealed.

In November 2003, the veteran and his wife testified during a 
hearing before RO personnel.

In January 2005, the Board remanded the matters for 
additional development.

In April 2007, the veteran and his wife testified during a 
video conference hearing before the undersigned.

The Board notes that, in December 2006, the RO granted 
service connection for scars of the left knee and for atrophy 
of the left calf-each associated with fusion of the left 
knee; and assigned each disability a 10 percent evaluation 
effective August 25, 2006.  As the record, to date, reflects 
no disagreement with either the initial ratings or the 
effective date assigned, the issues have not been certified 
for appellate consideration.  As such, each of those matters 
is not in appellate status and will not be addressed by the 
Board.  

The issues of entitlement to a TDIU; and service connection 
for disc disease of the cervical spine, and for cyst and 
meniscal tear of the right knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee is arthrodesed in flexion between 
10 and 20 degrees, with additional functional losses due to 
constant pain, flare-ups, and an inability to bear weight on 
the left lower extremity.
   
2.  Arterial occlusive disease on the left attributed to 
fusion of the left knee is manifested primarily by 
claudification, pedal pulses palpable but seemingly very 
thready (diminished), mildly edematous and slightly cool leg, 
and an ankle/brachial index of 0.63.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for 
fusion of the left knee with shortening of the left leg are 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5256 (2006).

2.  The criteria for a separate disability rating of 20 
percent for the arterial occlusive disease on the left 
attributed to fusion of the left knee are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.104, Diagnostic Code 7114 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2003 and February 2007 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
Notwithstanding the February 2007 letter, the timing 
deficiency was remedied by the fact that the veteran's claim 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006). The veteran submitted no additional evidence to 
the RO following issuance of the February 2007 letter; hence, 
no re-adjudication followed, and no supplemental statement of 
the case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The February 2007 letter provided the veteran with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The fusion of the veteran's left knee with shortening of the 
left leg is currently rated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5256, as ankylosis.  

Pursuant to Diagnostic Code 5256, 30 to 60 percent ratings 
may be assigned for ankylosis (immobility or fusion) of the 
knee, depending on the angle at which the knee joint is 
immobilized.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  
Specifically, to be entitled to the next-higher 50 percent 
rating, the evidence must indicate ankylosis in flexion 
between 20 degrees and 45 degrees.  To warrant a 60 percent 
rating, there must be extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.

VA's General Counsel has also held that a knee disability may 
receive separate ratings under diagnostic codes evaluating 
instability (Diagnostic Codes 5257, 5262, and 5263) and those 
evaluating range of motion (Diagnostic Codes 5003, 5010, 
5256, 5260, 5261).  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 
(1997).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic code, but also the criteria of other potentially 
applicable diagnostic codes.
  
Records show that the veteran had suffered a knee injury in 
service while playing baseball.  He subsequently underwent 
reconstructive surgery on more than one occasion.  In May 
1986, the veteran underwent fusion of the left knee.

During a February 1996 VA examination, the veteran complained 
of left knee pain.  On examination, the left leg measured a 
half-inch shorter than the right leg.  The examiner noted 
that the veteran walked with a limp.  X-rays taken of the 
left knee revealed that the patella was transfixed and fused 
to the distal femur anteriorly by two horizontally oriented 
metallic screws.  There was good position and alignment of 
the fusion, and no fractures or other osseous abnormalities 
were identified.

The report of an October 1998 VA examination reflects that 
the veteran's left knee was absolutely stiff, and that he had 
no movement in the joint whatsoever.  The veteran again 
complained of a constant "warm dull pain in the left knee," 
as well as sharp pains not related to any activity.  
Examination revealed that the knee was fused at approximately 
12 degrees flexion.

The report of a June 1999 VA examination reflects that the 
veteran's left knee was fused at 15 degrees flexion.  There 
was no evidence of any swelling or effusion about the left 
knee, and there was no localized tenderness about the left 
knee.

During a December 2002 VA examination, the veteran complained 
of stiffness in his left knee, and that the knee occasionally 
swelled.  The veteran walked with a marked limp favoring his 
left lower extremity, which was 2 centimeters shorter than 
the right lower extremity.  Examination revealed no localized 
tenderness or swelling about the left knee.
 
The report of an August 2006 VA examination reflects the 
veteran's complaints of a sharp stabbing constant pain, 
swelling, weakness, and an inability to bear weight on his 
left lower extremity.  The veteran reported that his leg was 
constantly flared up to the point that he was on continual 
bed rest.  The veteran reported difficulty with tranfers from 
the bed to his motorized conveyance due to severe left knee 
pain.  Examination of the left knee revealed well-healed 
surgical scars, which were mildly painful to palpation.  The 
left knee was arthrodesed in 15 degrees flexion, in neutral 
position in reference to varus or valgus.  The examiner 
diagnosed moderate calf quadriceps atrophy with chronic pain 
syndrome secondary to arthrodesis left knee with 2 centimeter 
left lower extremity shortening.

In this case, the evidence reflects that the veteran's left 
knee is arthrodesed in flexion between 10 and 20 degrees, 
which supports the currently assigned 40 percent rating under 
Diagnostic Code 5256.

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Here, the veteran has reported constant pain, flare-ups, and 
an inability to bear weight on his left lower extremity.  The 
August 2006 examiner also found chronic pain syndrome 
attributed to the left knee fusion.

Given the findings of the August 2006 VA examiner, the 
veteran's complaints, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's 
additional functional losses due to pain and incoordination 
are productive as ankylosis in flexion between 20 degrees and 
45 degrees, and meet the criteria for a 50 percent disability 
rating under Diagnostic Code 5256.  See 38 C.F.R. § 4.7.  
Extremely unfavorable ankylosis is not shown such as to 
warrant a disability rating in excess of 50 percent.

The veteran's left knee scars and left calf atrophy have been 
separately rated (see 38 C.F.R. § 4.118, Diagnostic Code 
7804, for scars; and 38 C.F.R. § 4.73, Diagnostic Code 5311, 
for muscle atrophy).  Hence, no more than one rating may be 
assigned without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.  

During the course of this appeal, the RO also denied service 
connection for poor circulation in the left leg in August 
1999, finding no chronic disability.  The Board notes that 
the veteran's current arterial occlusive disease of the left 
leg had not yet been diagnosed and considered at the time of 
the prior rating action.  See Ashford v. Brown, 10 Vet. App. 
120 (1997) (a diagnosis of a new disability states a new 
claim).

Pursuant to Diagnostic Code 7114 for arteriosclerosis 
obliterans, a 20 percent rating is warranted where there is 
claudication on walking more than 100 yards, and diminished 
peripheral pulses or ankle/brachial index of 0.9 or less; a 
40 percent rating is warranted where there is claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.  A 
60 percent rating is warranted where there is claudication on 
walking less than 25 yards on a level grade at 2 miles per 
hour, and either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  38 C.F.R. § 4.104, 
Diagnostic Code 7114. 

In April 2007, the veteran's wife testified that the veteran 
had sought treatment by a cardiovascular physician, Alfred D. 
Harding, Jr., M.D., for help with the pain in his left leg.  
Records from Dr. Harding in the claims file, dated in April 
and May 2003, reflect that the veteran has neurogenic 
disabilities of the left lower extremity attributed to the 
post-traumatic and post-surgical fusion of the left knee.  
Evidence in support of Dr. Harding's opinion includes a 
Doppler study revealing the veteran's arterial blood supply 
on the right as normal, and revealing moderate arterial 
occlusive disease on the left.  Findings also reflect a right 
ankle/brachial index of 1.05, which is normal at 1.0 or 
greater; and a left ankle/brachial index of 0.63.  

Here, the Board does not have the option of ignoring the 
rating criteria.  The only evidence of claudication 
(pulseless) and of the veteran's ankle/brachial index as 
defined in the rating criteria consists of the April and May 
2003 Doppler study.  There is no evidence to the contrary, 
and the Board cannot remand this case in order to obtain such 
evidence.  Mariano v. Principi, 17 Vet. App. 305 (2003).

Given the objective findings of left pedal pulses palpable 
but seemingly very thready (diminished), the left leg being 
mildly edematous and slightly cool, and a left ankle/brachial 
index of 0.63, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's arterial 
occlusive disease on the left attributed to fusion of the 
left knee meets the criteria for a separate 20 percent 
disability rating under 38 C.F.R. § 4.104, Diagnostic Code 
7114.  See 38 C.F.R. § 4.7.  Significant trophic changes are 
not shown to warrant a disability rating in excess of 20 
percent.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level-in this case, 90 percent being the highest rating for 
above-the-knee disabilities.  See 38 C.F.R. § 4.68.  Here, 
the veteran's 50 percent evaluation for fusion of the left 
knee with shortening of the left leg, 20 percent evaluation 
for arterial occlusive disease on the left, 10 percent 
evaluation for left knee scars, and 10 percent evaluation for 
muscle calf atrophy, combines to 68 percent, which is rounded 
up to 70 percent under 38 C.F.R. § 4.25.

With respect to the question of whether the veteran's 
service-connected fusion of the left knee with shortening of 
the left leg has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis, such matter will be 
addressed in the context of the veteran's pending TDIU claim.    

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of a 50 percent, 
but no higher, evaluation for fusion of the left knee with 
shortening of the left leg; and in favor of a separate 
20 percent, but no higher, evaluation for arterial occlusive 
disease on the left attributed to fusion of the left knee. 


ORDER

A disability evaluation of 50 percent for fusion of the left 
knee with shortening of the left leg is granted.

A separate disability evaluation of 20 percent for the 
arterial occlusive disease on the left attributed to fusion 
of the left knee is granted.


REMAND

TDIU

The veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  

As noted above, service connection is currently in effect for 
fusion of the left knee with shortening of the left leg, 
rated as 50 percent disabling; arterial occlusive disease on 
the left attributed to fusion of the left knee, rated as 20 
percent disabling; left calf atrophy associated with fusion 
of the left knee, rated as 10 percent disabling; and left 
knee scars, rated as 10 percent disabling.  The combined 
rating is 70 percent, and clearly meets the minimum 
percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  

In November 2003, the veteran testified that his educational 
level then was ninth grade.  He reportedly last worked full-
time as a medical clerk in 1984.  Since then, he had tried 
working as a courier.
  
The veteran also testified that he applied for VA's 
readjustment program, but had not obtained employment.  The 
veteran's Chapter 31 vocational rehabilitation file has not 
been associated with the claims file.  VA is required to 
request these records.  38 U.S.C.A. § 5103A(b), (c) (West 
2002).

Records in the claims file also reflect that the veteran 
currently uses either a manual wheelchair with leg rest 
elevated for the left lower extremity, or a motorized 
conveyance.  He has difficulty standing and transferring from 
the conveyance, due to complaints of left knee pain.

The Board notes that the August 2006 examiner indicated that 
the veteran had a severe left knee disability, and opined 
that the veteran would be rated as housebound with transfers.  
Nevertheless, there is no opinion of record regarding the 
veteran's ability to retain or maintain any gainful 
employment due solely to service-connected disabilities.
  
VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).



Disc Disease of the Cervical Spine, and
Cyst and Meniscal Tear of the Right Knee  

In June 1995, the RO, in part, denied service connection for 
disc disease of the cervical spine, and for cyst and meniscal 
tear of the right knee.  The veteran submitted a notice of 
disagreement (NOD) in September 1995.  

In January 2003, the RO confirmed and continued the previous 
denial of service connection for disc disease of the cervical 
spine; and denied service connection for pain of the 
lumbosacral spine.

In April 2003, the RO acknowledged receipt of the veteran's 
NOD.

The RO or AMC has not issued a statement of the case for the 
claims for service connection for disc disease of the 
cervical spine, and for cyst and meniscal tear of the right 
knee, in response to the notice of disagreement.  The Board 
is required to remand the claims for the issuance of such a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain the 
veteran's Chapter 31 vocational 
rehabilitation file, and associate it 
with the claims file.

2.  The RO or AMC should arrange for the 
veteran to undergo VA general medical 
examination to obtain an opinion as to 
the impact of the service-connected 
disabilities on the veteran's ability to 
work.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner(s) 
designated to examine the veteran, and 
the examination report should note review 
of the claims folder.  

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
fusion of the left knee with shortening 
of the left leg, arterial occlusive 
disease on the left, left calf atrophy, 
and left knee scars, preclude 
substantially gainful employment 
consistent with the veteran's education 
and occupational experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

The veteran is advised that failure, 
without good cause, to report for 
scheduled examinations could result in 
the denial of his claim.

4.  The RO or AMC should issue a 
statement of the case with regard to the 
issues of service connection for disc 
disease of the cervical spine, and for 
cyst and meniscal tear of the right knee.  
The Board will further consider these 
issues only if a sufficient substantive 
appeal is received in response to the 
statement of the case.

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.

6.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


